COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-183-CV

IN RE PIPELINE TRUCKING, INC.                                         RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and

motion to stay litigation proceedings and discovery and is of the opinion that

all relief should be denied. Accordingly, relator’s petition for writ of mandamus

and motion to stay are denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                                    PER CURIAM


PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: July 24, 2009



   1
       … See Tex. R. App. P. 47.4.